DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-23 are pending and under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 24 March 2020 has been acknowledged and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the anatomical surface” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that claim 3 may need to be amended depending on the amendments to claim 2. 
Claim 21 recites the limitation “the anatomical surface” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 22 recites the limitation “the anatomical surface” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102 / 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, 13-18, and 20-23 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by Koyrakh et al. (US 2015/0057507 A1), or, in the alternative, under 35 U.S.C. 103 as obvious over Koyrakh in view of Harlev et al. (US 2012/0184863 A1).
Regarding claims 1 and 20, Koyrakh describes a method and system of determining signal quality of an electrophysiological signal ([0004], adding electrophysiology data points to an electrophysiology map when inclusion data satisfies inclusion criteria), comprising 
receiving, at a signal processor ([0013])
information regarding proximal stability, relative to an anatomical region ([0048], the measured electrophysiological information is associated with a particular location in space; [0054]: “a proximity criterion can help ensure that the electrophysiology data point is sufficiently close to a geometry point,” including “when the location of the probe…is within a preset distance” from a geometry point; the Examiner respectfully submits that the “geometry point” described by the prior art is analogous to the “anatomical region” as recited), of an electrophysiology catheter used to measure the electrophysiological signal at an acquisition time of the electrophysiological signal ([0051], catheter velocity criterion; [0054], proximity criterion)
information regarding temporal stability of the electrophysiological signal ([0052], dwell time criterion)
computing a signal quality score using the information regarding proximal stability and the information regarding temporal stability (figure 5, decision block 540; [0049], if the inclusion data for the collected electrophysiology data point satisfies the defined inclusion criteria, then the electrophysiology data point is added to the electrophysiology map; figures 3 and 4, panels 300 also show a percentile score in the bottom right box; the Examiner respectfully submits that deciding whether or not to include the electrophysiological data point in the electrophysiological map is analogous to computing a signal quality score, as only those points that meet the inclusion criteria (i.e., have a high enough signal quality score or a signal quality score of “yes”) are included in the electrophysiological map)
Regarding claim 10, Koyrakh describes a method of mapping electrophysiological signal quality ([0004]), comprising receiving an electrophysiological signal ([0004]) and computing a signal quality score for the received electrophysiological signal as a function of two or more of a surface proximity parameter (0054]), a contact force parameter ([0096]), and a signal temporal stability parameter ([0052]).  
Regarding claims 1, 10, and 20, specifically regarding the limitation of computing a “signal quality score,” the Examiner respectfully submits that Koyrakh’s disclosure of only using points that meet the inclusion criteria inherently discloses the use of a “score.”  The Examiner interprets Koykrah’s embodiments in figures 3 and 4 as supporting this, as figure 3 shows a score of 93% along with the other characteristics of the data points (cycle length, local activation time, and stability).  Similarly, figure 4 shows a score of 97% along with cycle length and local activation time measurements.  
However, in the event that the Examiner’s interpretation is challenged, the Examiner introduces the reference by Harlev.  Harlev also describes a method for determining signal quality of an electrophysiological signal ([0312] - [0313]), including computing a signal quality score in order to determine whether to include the electrophysiological signal data in an electrophysiological map ([0313], beat metrics are computed and provide information on the quality of the specific beat or the likelihood that the beat data is good for inclusion in the map; [0335], beat metrics can provide both a binary yes/no acceptance decision as well as a value indicative of the acceptance level).  As Harlev is also directed towards determining electrophysiological signal quality and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a signal quality metric, similar to that described by Harlev, when using the method described by Koyrakh, as doing so advantageously allows the user to view electrophysiological data that not only meets the inclusion criteria but also is close to meeting the inclusion criteria, providing a more complete view of the user’s physiological status. 
Regarding claims 2 and 21, Koyrakh further describes wherein the information regarding proximal stability comprises
information regarding a distance between the electrophysiology catheter and the anatomical surface at the acquisition time ([0054])
information regarding a velocity of the electrophysiology catheter at the acquisition time ([0051])
Regarding claim 3, Koyrakh further describes wherein the distance between the electrophysiology catheter and the anatomical surface ([0054]: “a proximity criterion can help ensure that the electrophysiology data point is sufficiently close to a geometry point…the proximity criterion can be defined such that it is only satisfied when the location of the probe when the electrophysiology data point is collected is within a preset distance (e.g., 4 mm) from a geometry point”) is measured using a geometric model of the anatomical region ([0054]: “the geometry points can be…sourced from an external imaging modality (e.g., CT, MRI, or the like);” the Examiner respectfully submits that the collection of externally sourced geometry points constitutes a “geometric model”).
Regarding claims 4 and 22, Koyrakh further describes wherein the information regarding proximal stability further comprises information regarding contact force between the electrophysiology catheter and the anatomical surface at the acquisition time ([0096], force based inclusion criteria).
Regarding claims 5, 11, and 23, Koyrakh further describes outputting a graphical representation of the signal quality score (figures 3 and 4; [0043]: “the “heads up” display provides feedback regarding the current status of certain inclusion criteria).
Regarding claim 7, Koyrakh further describes repeating the steps for a plurality of electrophysiological signals to create a signal quality map (figures 3 and 4 show the results of multiple electrophysiological data points which have been used to generate a signal quality map). 
Regarding claims 8 and 14, Koyrakh further describes outputting a graphical representation of the signal quality map (figures 3 and 4, panels 300). 
Regarding claims 9 and 15, Koyrakh further describes wherein outputting a graphical representation of the signal quality map comprises outputting the graphical representation of the signal quality map on a geometric model of the anatomical region (figures 3 and 4, panels 300).
Regarding claim 13, Koyrakh further describes repeating the step of computing a signal quality score for the received electrophysiological signal as a function of two or more of a surface proximity parameter, a contact force parameter, and a signal temporal stability parameter for a plurality of received electrophysiological signals ([0012], [0047]), to create a signal quality map (figures 3 and 4 show the results of multiple electrophysiological data points which have been used to generate a signal quality map).
Regarding claim 16, Koyrakh further describes wherein the surface proximity parameter is based at least in part upon a distance from an electrophysiology catheter receiving the received electrophysiological signal and an anatomical region from which the received electrophysiological signal originated at an acquisition time of the received electrophysiological signal ([0054]). 
Regarding claim 17, Koyrakh further describes wherein the surface proximity parameter is based at least in part upon a velocity of the electrophysiology catheter at the acquisition time ([0051]). 
Regarding claim 18, Koyrakh further describes wherein the function of two or more of a surface proximity parameter, a contact force parameter, and a signal temporal stability parameter comprises a function of all of the surface proximity parameter, the contact force parameter, and the signal temporal stability parameter ([0012], [0047]). 

Claim Rejections - 35 USC § 103
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Koyrakh, either alone, or in view of Harlev.  
Regarding claims 6 and 12, Koyrakh discloses the method according to claim 5 and claim 11, or Koyrakh in view of Harlev suggests the method according to claim 5 and claim 11.  Although Koyrakh does not explicitly disclose coloring a graphical representation of the electrophysiological signal, Koyrakh appears to show a color-coded or shaded graphical representation of the electrophysiological signals in figures 3 and 4, panels 300.  Panels 300 also provide a scale with varying degrees of shading or varying colors, which appears to correlate to the cycle length times provided in the legend.  Therefore, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate the step of coloring a graphical representation of the electrophysiological signals, as doing so advantageously allows multiple degrees of data to be presented simultaneously on the same map.  Harlev also describes coloring a graphical representation of the electrophysiological signal (figure 11). 

Allowable Subject Matter
Claim 19 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art of record does not disclose using an equation similar to that recited in order to calculate the signal quality metric.  Although the Koyrakh and Harlev references discussed above describe that multiple inclusion criteria and metrics may be used to select a subset of electrophysiological data points for generating an electrophysiological map, neither Koyrakh nor Harlev disclose or suggest using a function of the form recited in pending claim 19.  
Due to the specificity of the equation, the Examiner respectfully submits that the prior art does not contain the requisite teaching, suggestion, and motivation to obviate the pending claim.  Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792